Title: From Alexander Hamilton to James Bruff, 1 July 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York July 1. 1799
          
          The pressure of objects of more general return concern has prevented an earlier reply to your letter of the 27 of May.
          I have written to Capt Morris to instruct engage his surgeon from time to time to muster your men. You will of course give him every facility in your power. This will enable you to draw your pay for your Company.
          The money put into your hands for recruiting was of course only an advance upon account. When it appears that it is nearly exhausted a further supply will be requested desired. It embraces Your Lieutenants as well as yourself. You have therefore been right in your advance to Lt. Heath. Henry Mughlenberg and this Gentleman are your Lieutenants. The former is has also been directed to join you. Inclosed are two setts of recruiting instructions for your Lieutenants their use. You will fill the blanks.
          I consent that you shall may recruit in any part of the State. It is already divided into ten subdistricts & recruiting rendezvouses for Col Hall’s Regiment of Infantry, in an in each of which a place for supplies is appointed. You will obtain information for from the Contractor You will concert arrange the matter with the Contractor that so that the quarters for your recruits may be at the same places—and you and your Officers will get in concert with the officers of Infantry in matters for purposes of mutual accommodation.
          Your Drummer has been directed to be sent on to you.
          The price of the Quarters you have procured appears to me high. I regret that the provision providing   of them has not been could not have been through the regular channel, that of the Contractor. You will still apply to him on the subject and get how to make the arrangement for the future.
          You will likewise have recourse to this Agency as to the obtaining of in relation to medical aid. It will prevent difficulty and be more satisfactory to conduct every thing through the organ which has been established by the War Department. There may have been heretofore a want of explanation to you—but you will understand that Quarters transportation fuel Straw & stationary & medical aid are to be procured by the Contractor.
          I have lately written to you directing you to repair to Niagara on the afa affair of your charges against Major Rivardi—You are however at liberty to avail yourself of the fortnight’s day delay which you request. You have been also told that indispensable witnesses have been may be taken on at the expence of the public—But these can only relate to the respect charges which have been regularly exhibited not to such as those which may hereafter be contemplated. As you intimate the expence of such, I conceive it to be my duty to ask for a specification. No charges against you by Major Rivardi have come to my knowlege.
          With consideration I am Sir Yr. Obedt Ser
          Capt J Bruff Baltimore
        